Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 12 February 2021 with acknowledgement of an original application filed on 02 January 2019.

1.	Claims 16, 9-15, and 18-24 are pending; claims 1, 10 and 19 are independent claims.  

Information Disclosure Statement

2.                  The information disclosure statement filed 11/10/2020 and 02/24/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  



Response to Arguments

3.	Applicant’s arguments filed 12 February 2021 have been fully considered and they are persuasive.


Response to Amendments

4	Applicant’s amendments to claims 1-6, 9, 10, 19 and cancellation of claims 7, 8, 16, 17 are sufficient to overcome the 35 USC 101 rejections of claims 1-9, 10-18, and 19-20, rejections set forth in previous office action.  Therefore the rejections are withdrawn.

Allowable Subject Matter
Claims 1-6, 9-15, and 18-24 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: the combination of Lam and Bui et al. discloses valuing and exchanging flatted shares of a private company using computerized trading platform, determining transaction price and bidding price per share, parsing termism related to an approval quota.  Lam whether alone or in combination with the other prior arts of record fail to teach or render obvious

“determine a change in the variable parameter, resulting in a modified variable parameter and a difference value, wherein the difference value indicates a difference between the modified variable parameter and the variable parameter;
compare the difference value to a plurality of predetermined discrepancy thresholds;
based on the comparison of the difference value to the plurality of predetermined discrepancy thresholds, determine a number of quorum approvers for approval of the change to the variable parameter, wherein determining the number of quorum approvers for approval of the change to the variable parameter comprises:

in response to determining that the difference value exceeds the first threshold of the plurality of predetermined discrepancy thresholds but does not exceed a second threshold of the plurality of predetermined discrepancy thresholds, determining a second number of quorum approvers; and
in response to determining that the difference value exceeds the second threshold of the plurality of predetermined discrepancy thresholds, determining a third number of quorum approvers” as recited in claims 1, 10 and 19.


Therefore independent claims 1, 10 and 19 are allowable over the prior arts of record.
Consequently claims 2-6, 9, 11-15, 18, 20 are directly or indirectly dependent upon claims 1, 10, and 19 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571)270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433